Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Regarding the combination of Kondo into the invention of Hildebrandt, Applicant argues that Examiner cited to the second embodiment of Kondo which is directed towards a camshaft, not a crankshaft (Page 13 of arguments), and that “there is simply no possibility of using this approach with ordinary crankshafts” (page 14 of arguments), and that even the embodiments of Kondo which are used to correct crankshafts are “significantly different from the present invention” (page 15, Arguments), Examiner has carefully considered but has not found to be persuasive. 
In pages 11-30 of the previous office action, Examiner cited to the teachings of Kondo regarding varying the machining parameter of Hildebrandt as a function of the axial position of the tooling, including varying clamping pressure, and varying machining parameters for different shapes of bearing journal forms, including constant diameter, barrel shape, hourglass shape (…), including Figures 19A-19C, 20, and areas in Col. 20 through Col. 23. Please see the previous office action and the updated grounds of rejection below regarding the specific cited areas. In these combination statements, the citations of Kondo which included language directed towards a crankshaft. Furthermore, Col. 25, lines 4-11 of Kondo also teach that even though the second embodiment has general descriptions which are referenced to lapping the structure of the lobe portions (61) of cam shaft (60) or the pin portions (63) of crankshaft (63), the operations may also be performed for the journal portions (63) of the crankshaft (62). The second embodiment of Kondo, illustrated in Figures 15A and 15B,  includes different kinds of workpieces applicable to the operations, i.e. both a cam shaft and a crankshaft, see Col. 4, lines 29-32. Regarding Applicant’s Argument that the shoe of Kondo has “roughly three times the width of the journal surface to be machined” Examiner notes that the entirety of the teachings of Kondo are not included within the combination statement, i.e. Hildebrandt is used to teach the specific crankshaft and tooling as claimed while Kondo teaches applicable operations from the same field of endeavor.  Thus, Examiner has not found Applicant’s Arguments persuasive. 

Claim Objections
Claims 1, 13, 14, and 26 are objected to because of the following informalities:  
Regarding claim 1, please amend the limitation reciting “the machining effect to a be controlled as a function” to read “the machining effect to[[ a]] be controlled as a function”.
Regarding claims 1 and 14, please amend “the journal to avoid” to read “the bearing journal to avoid” or other journal according to Applicant’s intent. 
Regarding claims 1 and 14, please amend “the webs or other obstructions” to read “the crankshaft webs or other radial obstructions”. 
Regarding claims 1, 13, 14, and 26, please amend “the journal bearing” to read “the bearing journal”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10, 11, 13-16, 18-21, 23, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “providing a controller for varying a machining parameter under control by the controller causing the machining effect to be controlled as a function of the axial position of the tooling along the axial length of the bearing journal” renders the scope of the claim indefinite because it is not clear what function is being imparted into the controller. The limitation recites that the controller is used to vary a machining parameter; this portion of the limitation is clear when taken independently. However, causing the machining effect to be controlled is recited as a concluding result rather than a step, function, or structure. Furthermore, there is a lack of correlation between the machining parameter and the machining effect. It is unclear if the controller accounts for the axial position and what links the machining effect to the machining parameter such that the machining effect is controlled. Examiner notes that the similar subject matter of system claim 14 does not have an indefinite claim limitation and suggests Applicant to amend claim 1 in a similar manner.
Regarding claims 1 and 14, the recitation of “bearing journals including at least one main bearing journal and at least one rod bearing journal”, and “at least one of the bearing journals including a bearing journal” renders the claimed invention indefinite. An indefinite claim boundary is created by reciting bearing journals, then limiting the bearing journals to at least two types, i.e. the main bearing journal and the rod bearing journal, then separately and generically reciting “a bearing journal” in a different limitation narrowing the bearing journals. Are there three types of bearing journals, i.e. a main bearing journal, a rod bearing journal, and “a bearing journal”? What structure is being referred to when “the bearing journal” is recited in subsequent limitations? This issue is exacerbated by dependent claims further narrowing “the bearing journal”. For the purposes of examination, Examiner is interpreting that either the main bearing journals or the rod bearing journals are limited by subsequent limitations. 
 	Regarding claims 1 and 14, it is unclear what is structurally imparted by the limitation “to avoid…other obstructions”. Are these ‘other obstructions’ elements of the apparatus? 
Regarding claims 11 and 24, the limitation reciting “a pair of shoes supported by clamping arms” renders the claims indefinite because there is already established antecedent basis for “a pair of microfinishing shoes” in respective independent claims 1 and 14. It is unclear if this limitation refers to the same or an additional pair of shoes. For the purposes of examination, Examiner is interpreting the claim to limit the same pair of microfinishing shoes. 
Regarding claims 15, 16, and 18-21, 23, 24, and 26, the preamble of the claims recite “microfinishing machine…”. However, independent claim 14 only has support for “the microfinishing system” or “the microfinishing apparatus”. For the purposes of examination, Examiner is interpreting the claims to limit the microfinishing system.  
Regarding claims 16 and 18-21, it is unclear if “a machining parameter” is an additional machining parameter or refers back to the antecedently established “a machining parameter” of claim 14. For the purposes of examination, Examiner is interpreting the claims to limit the same machining parameter. 
	Regarding claim 26, it is unclear if claim 26 is an independent claim by the preamble reciting “A microfinishing machine…” or if there was a typographical error when amending the claims in the most recent submission. 
	All dependent claims are additionally rejected due to dependency from a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, 11, 13-16, 18-21, 23, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt (US 9550265) in view of Kondo (US 7794306).
Regarding claim 1, Hildebrandt discloses a microfinishing process for processing journal bearing surfaces comprising the steps of: 
providing a crankshaft (crankshaft 18) having bearing journals including at least one main bearing journal (34) and at least one rod bearing journal (36; see also Col. 3, lines 9-16 and Col. 5, lines 1-10), at least one of the bearing journals including a bearing journal bound on axial ends by crankshaft webs or other radial obstructions (see workpiece holder 16 and Col. 3, lines 45-61), the bearing journal defining an axial length (see Figure 1), 
providing tooling in the form of at least a pair of microfinishing shoes adapted to be clamped and unclamped from the bearing journal (Col. 3, lines 9-16 disclosing the clamping setup; see microfinishing tools 56, 58; see also press-on elements 106 in Figure 3 as well as Col. 5, lines 38-48), 
providing the tooling having an axial width of less than 50% of the bearing journal axial length (Col. 5, lines 49-53 disclose that the first finishing tools have an effective width 62 that is the same as or less than the smallest main bearing width 64; wherein Col. 5, lines 54-56 disclose the effective width of the second finishing tools are correspondingly the same as or less than the smallest big end bearing width, i.e. wherein the disclosed same as or less than range is broader than the claimed range; however, please also refer to Reference Drawing 1, annotated to show that the effective width 62 does overlap the central axis of the bearing, i.e. is less than 50% of bearing width 64, thereby providing additional information that the claimed range is anticipated by the prior art’s disclosure with sufficient specificity; see also MPEP 2131.03, Section II.),
rotating the crankshaft (18) relative to the tooling to provide a machining effect on the bearing journal (Col. 6, lines 18-21 disclose that the crankshaft 18 is machined by the tools while the crankshaft 18 rotates, i.e. a machining effect is provided), and 
causing the tooling to stroke along the axial length of the bearing journal between the axial ends when rotating the crankshaft relative to the tooling, thereby providing the machining effect (see arrows 68 and 70 regarding the oscillation strokes of the tools, see also Col. 7, lines 5-29; see also Figures 1 and 2), and wherein the tooling crossing the axial center of the bearing journal (please refer to Reference Drawing 1 regarding the central axis of the bearing being crossed by stroke 68, wherein Col. 3, lines 53-67 disclosing oscillating superposition strokes of the finishing tools), and at positions of the tooling at the axial ends of the bearing journal the tooling does not act on the bearing journal surface at the axial center (Please refer to Reference Drawing 1, wherein the finishing tool at the leftmost part is not acting on the bearing surface at central axis), the tooling constrained to stroke within the axial length of the journal (see bearing journal axial length and strokes, Reference Drawing 1) to avoid interference with the webs or other obstructions (wherein the strokes are disclosed within Col. 7, lines 3-16 and 20-25; see also Col. 3, lines 53-67), and 
providing a controller for varying a machining parameter under control by the controller (wherein Col. 5,lines 27-37 disclose that the tool drives 48, 52 are associated with the respective finishing tools 56, 58, and that the oscillation stroke is adjustable by appropriately controlling a drive of the eccentrics, such as by selecting a swivel angle). 
Hildebrandt contemplates and suggest altering the frequency and oscillation stroke of the machining tools along the workpiece bearing journals, correlating the workpiece and machining tools as they relate to one another; see at least Col. 3, lines 55-67 and Col. 7, lines 5-15. However, Hildebrandt does not explicitly teach that the adjustment of the oscillation stroke, i.e. a machining parameter which can be varied, causes the machining effect to also be controlled as a function of the position of the finishing tool. Specifically, Hildebrandt does not explicitly teach that the controller can vary the machining parameter, thus causing the machining effect to a be controlled as a function of the position of the tooling along the axial length of the journal surface. 
However, from the same or similar field of endeavor, Kondo teaches a controller varying machining parameter(s) causing the machining effect to a be controlled as a function of the position of the tooling along the axial length of the journal surface as a function of the position of the tooling along the axial length of the journal surface (Col. 20, lines 20-40 and Col. 23, lines 45-52 teach that the shoe pressure force P is variably controlled, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds, see also Col. 22, lines 4-13 teaching of the encoder mechanism, as well as Col. 22 lines 42-55, Col. 23, lines 23-26; see also Col. 4, lines 29-32 indicating the operation of the second embodiment is used on a crankshaft, as well as Col. 5, lines 1-16, Col. 25, lines 4-21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kondo into the invention of Hildebrandt. One would be motivated to do so because the ability to control parameters during a finishing operation, as they relate to the position of the tooling along the bearing journal, improves the unevenness between terminal portions of the bearing journals (Kondo: Col. 22, lines 23-27 and Col. 23 lines 18-26; see also Col. 24, lines 40-47). Furthermore, the teachings of Kondo allow a user to select a desired profile for the surface being machined, including a flat shape, mid convex shape, or mid concave shape, achieved by varying parameters along the length of the workpiece (see Kondo: Col. 4, line 53-Col. 5, line 16); this is a mutually shared goal with the invention of Hildebrandt (Hildebrandt: Col. 2, lines 42-45 and Col. 4, lines 30-33). This modification would be recognized as using a known technique, i.e. correlating operational parameters in a crankshaft surface finishing operation, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 

    PNG
    media_image1.png
    384
    487
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 14, Hildebrandt discloses a microfinishing system for processing journal bearing surfaces, comprising:
 a crankshaft (18) having bearing journals including at least one main bearing journal (34) and at least one rod bearing journal (36; see also Col. 3, lines 9-16 and Col. 5, lines 1-10), at least one of the bearing journals including a bearing journal bound on axial ends by crankshaft webs or other radial projections (see workpiece holder 16 and Col. 3, lines 45-61), at least one of the bearing journals defining an axial length (wherein Examiner is interpreting the system claim to now include the claimed crankshaft, i.e. the combination of the microfinishing apparatus and crankshaft workpiece),
a microfinishing apparatus comprising (see microfinishing tools 56,58),
a tooling in the form of at least a pair of microfinishing shoes adapted to be clamped and unclamped from the bearing journals (Col. 3, lines 9-16 disclosing the clamping setup; see microfinishing tools 56, 58; see also press-on elements 106 in Figure 3 as well as Col. 5, lines 38-48), 
the tooling having an axial width of less than 50% of the bearing journal axial length (Col. 5, lines 49-53 disclose that the first finishing tools have an effective width 62 that is the same as or less than the smallest main bearing width 64; wherein Col. 5, lines 54-56 disclose the effective width of the second finishing tools are correspondingly the same as or less than the smallest big end bearing width, i.e. wherein the disclosed same as or less than range is broader than the claimed range; however, please also refer to Reference Drawing 1, annotated to show that the effective width 62 does overlap the central axis of the bearing, i.e. is less than 50% of bearing width 64, thereby providing additional information that the claimed range is anticipated by the prior art’s disclosure with sufficient specificity; see also MPEP 2131.03, Section II.), 
a drive for rotating the crankshaft relative to the tooling to provide a machining effect on the journal bearing surface (Col. 6, lines 18-21; Col 1, lines 19-27), 
clamping arms (Figure 3) which position the tooling to engage the bearing journal surface and press the tooling against the bearing journal surface (Figure 1), 
a shuttle for causing the tooling to oscillate along the axial length of the bearing journal (Col. 5, lines 11-17; see also oscillation strokes 68, 70, and Reference Drawing 1), and 
an arm stroking actuator for causing the tooling to stroke along the axial length of the bearing journal along the axial length of the journal when the drive is rotating the crankshaft relative to the tooling providing the machining effect (Col. 5, lines 18-43; see tool holders 44, 46, and respective drives, see tool carrier 42, frame part 40), and 
wherein the stroking actuator configured for causing the tooling to cross the axial center of the bearing journal and at positions of the tooling at the axial ends of the bearing journal the tooling is not acting on the bearing journal surface at the axial center (please refer to Reference Drawing 1 regarding the central axis of the bearing being crossed by stroke 68, wherein Col. 3, lines 53-67 disclose oscillating superposition strokes of the finishing tool; Please refer to Reference Drawing 1, wherein the finishing tool at the leftmost part is not acting on the bearing surface at central axis), the arm stroking actuator configured to constrain the tooling to stroke within the axial length of the journal to avoid interference with the webs or other obstructions (wherein the strokes are disclosed within Col. 7, lines 3-16 and 20-25; see also Col. 3, lines 53-67), and 
a controller for varying a machining parameter (wherein Col. 5,lines 27-37 disclose that the tool drives 48, 52 are associated with the respective finishing tools 56, 58, and that the oscillation stroke is adjustable by appropriately controlling a drive of the eccentrics, such as by selecting a swivel angle). 

Regarding claim 2, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches providing the crankshaft with bearing journals includes at least two of the bearing journals including a first of the bearing journals having a first axial length and a second of the bearing journals having a second axial length, wherein the first and second axial lengths are not equal (Hildebrandt: see bearing journals 34, 36; wherein Col. 5, lines 50-56 disclose different bearing widths of crankshaft 18; see also Col. 4, lines 25-29).
	Regarding claim 3, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the varying the machining parameter comprises one or more of; a clamping pressure of the tooling, an oscillation of the tooling, and a dwell time of the tooling, or a stroking velocity of the tooling (Hildebrandt: wherein Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; please also refer to the combination statement as applied above, wherein Kondo teaches varying multiple types machining parameters along the axis of the journal bearing). 
Regarding claim 5, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches wherein the varying the machining parameter comprises adjusting the clamping pressure exerted on the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 1 regarding the additional parameters in order to cause the machining effect to be controlled as a function of the tooling position; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52 teach that the shoe pressure force P is variably controlled, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft). 
Regarding claim 6, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches wherein the varying the machining parameter comprises adjusting the oscillation frequency of the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 1, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: w Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies).
Regarding claim 7, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches wherein the varying the machining parameter comprises adjusting the oscillation displacement of the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 1, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds).
Regarding claim 8, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches wherein the varying the machining parameter comprises adjusting the stroking schedule of the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 1, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds).
Regarding claim 10, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches wherein the tooling presses an abrasive coated film against the bearing journal when the tooling is clamped against the bearing journal (Hildebrandt: Col. 1, lines 34-36).
Regarding claim 11, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches providing a pair of shoes supported by clamping arms (see arms 102 in Figure 3 of Hildebrandt). 
Regarding claim 13, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches providing a desired profile shape for the bearing journal surface including one of a constant diameter form, a barrel shape form, an hourglass shape form, and a double barrel shape form by varying the machining parameter while providing the machining effect as a function of the axial position of the tooling along the axial length of the journal bearing (wherein the combination of Hildebrandt as modified by Kondo teaches at least varying the machining parameter while providing the machining effect as a function of the axial position of the tooling along the journal bearing to achieve a constant diameter form, see at least Figure 15B of Kondo and Figure 1 of Hildebrandt, in addition to the combination statement of claim 1; wherein the controlling the varying machining parameters as incorporated into claim 1 also permits other profile shapes, see at least Figures 19A-C and 20 of Kondo regarding the profiles).
Regarding claim 15, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing machine in accordance with claim 14 further comprising the bearing a plurality of crankshafts (Hildebrandt: Col. 5, lines 52-53 and 55-56), wherein a first crankshaft includes a journal with a first journal axial length and a second crankshaft includes a journal with a second journal axial length, wherein the first and second axial lengths are not equal (Hildebrandt: see bearing journals 34, 36; wherein Col. 5, lines 50-56 disclose different bearing widths of different crankshafts; see also Col. 4, lines 25-29). 
Regarding claim 16, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing machine in accordance with claim 14 further comprising the controller for varying a machining parameter while providing the machining effect including one or more of; a clamping pressure of the tooling, an oscillation of the tooling, and a dwell time of the tooling (Hildebrandt: wherein Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; please also refer to the combination statement as applied above, wherein Kondo teaches varying multiple types machining parameters along the axis of the journal bearing). 
Regarding claim 18, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing machine in accordance with claim 14 further comprising the controller varying a machining parameter by adjusting the clamping pressure exerted on the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 14 regarding the additional parameters in order to cause the machining effect to be controlled as a function of the tooling position; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52 teach that the shoe pressure force P is variably controlled, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft). 
Regarding claim 19, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing machine in accordance with claim 14 further comprising the controller for varying a machining parameter by adjusting the oscillation frequency of the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 14, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: w Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies).
Regarding claim 20, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing machine in accordance with claim 14 further comprising the controller for varying a machining parameter by adjusting the oscillation displacement of the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 14, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds).
Regarding claim 21, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing machine in accordance with claim 14 further comprising the controller for varying a machining parameter by adjusting the stroking schedule of the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 14, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds). 
Regarding claim 23, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing machine in accordance with claim 14
Regarding claim 24, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing machine in accordance with claim 14 further comprising the tooling in the form of a pair of shoes supported by clamping arms (see arms 102 in Figure 3 of Hildebrandt).
Regarding claim 26, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches a microfinishing machine in accordance with claim 14 further comprising the controller configured for providing a desired profile shape for the bearing journal surface including one of a constant diameter form, a barrel shape form, an hourglass shape form, and a double barrel shape form by the varying a machining parameter while providing the machining effect as a function of the axial position of the tooling along the axial length of the journal bearing (wherein the combination of Hildebrandt as modified by Kondo teaches at least varying the machining parameter while providing the machining effect as a function of the axial position of the tooling along the journal bearing to achieve a constant diameter form, see at least Figure 15B of Kondo and Figure 1 of Hildebrandt, in addition to the combination statement of claim 14; wherein the controlling the varying machining parameters as incorporated into claim 14 also permits other profile shapes, see at least Figures 19A-C and 20 of Kondo regarding the profiles). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723